2021 WI 16

                  SUPREME COURT         OF   WISCONSIN
CASE NO.:              2015AP2303-D


COMPLETE TITLE:        In the Matter of Disciplinary Proceedings
                       Against Scott E. Selmer, Attorney at Law:

                       Office of Lawyer Regulation,
                                 Complainant,
                            v.
                       Scott E. Selmer,
                                 Respondent.

                          ATTORNEY SELMER REINSTATEMENT PROCEEDINGS
                          Reported at 371 Wis. 2d 377,882 N.W.2d 815
                                PDC No:2016 WI 71 - Published

OPINION FILED:         March 3, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
Per Curiam.
NOT PARTICIPATING:



ATTORNEYS:
                                                                          2021 WI 16
                                                                  NOTICE
                                                    This opinion is subject to further
                                                    editing and modification.   The final
                                                    version will appear in the bound
                                                    volume of the official reports.
No.    2015AP2303-D


STATE OF WISCONSIN                              :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Scott E. Selmer, Attorney at Law:

Office of Lawyer Regulation,                                           FILED
            Complainant,                                           MAR 3, 2021
       v.                                                            Sheila T. Reiff
                                                                  Clerk of Supreme Court
Scott E. Selmer,

            Respondent.




       ATTORNEY reinstatement proceeding.               Reinstatement granted

with conditions.


       ¶1   PER CURIAM.         We review a report filed by Referee L.

Michael Tobin recommending that the court reinstate the license

of Scott E. Selmer to practice law in Wisconsin with conditions.

No    appeal     has     been   filed   from   the     referee's        report      and

recommendation, so our review proceeds pursuant to Supreme Court

Rule (SCR) 22.33(3).            Upon careful review of the matter, we

adopt the referee's findings of fact and conclusions of law and

agree that Attorney Selmer's petition for reinstatement should
be    granted,    upon    two   conditions,    as    set    forth     herein.         We
                                                    No.   2015AP2303-D



reserve the question whether the costs of this reinstatement

proceeding, should be paid by Attorney Selmer, pending receipt

of additional information.1

     ¶2     Attorney Selmer was admitted to the practice of law in

Wisconsin in 1978, and admitted to practice law in Minnesota in

1984.     Attorney Selmer has received professional discipline in

both jurisdictions; his Minnesota law license remains suspended.

     ¶3     Attorney   Selmer's   Wisconsin   disciplinary   history

consists of the following:

         A 1990 private reprimand for filing documents with the
          Pierce County Circuit Court and Wisconsin Court of
          Appeals during a time when his license was suspended for
          failure to meet continuing legal education requirements.
          Private Reprimand No. 1990-23 (electronic copy available
          at https://compendium.wicourts.gov/app/raw/000021.html).

         A 1995 public reprimand for failure to promptly provide
          his client in a personal injury matter a full accounting
          of funds he received on her behalf, charging and suing
          that client to collect an unreasonable fee, abusing the
          discovery process in that action, and failing to maintain
          proper   trust  account   books   and  records,   falsely
          certifying that he had done so, and commingling personal
          and client funds in his trust account.             In re
          Disciplinary Proceedings Against Selmer, 195 Wis. 2d 687,
          538 N.W.2d 252 (1995).

         A   1999   one-year  suspension   imposed   as  discipline
          reciprocal to that imposed in Minnesota for engaging in a
          pattern of frivolous and harassing conduct by filing
          counterclaims alleging racial discrimination in actions
          brought against him by his creditors and by filing claims
          in    state    and  federal    courts    alleging   racial
          discrimination, knowingly offering false and misleading

     1 On February 8, 2021, Referee Tobin filed a supplemental
report   recommending the   court   exercise discretion  under
SCR 22.24(1m)(f) and 22.29(5), and impose no costs in this
proceeding. This matter remains pending.
                                  2
                                                        No.    2015AP2303-D


          evidence in response to discovery requests, failing to
          supplement   incomplete  and   misleading   responses to
          discovery requests, failing to comply or make reasonably
          diligent efforts to comply with legally proper discovery
          requests, making false statements of fact in attempts to
          advance his own interests, and engaging in dishonest
          conduct in those actions. In re Disciplinary Proceedings
          Against Selmer, 227 Wis. 2d 85, 595 N.W.2d 73 (1999).

         A 2009 public reprimand imposed as discipline reciprocal
          to discipline imposed in Minnesota for failing to comply
          with terms of probation, failing to file timely
          individual income tax returns, and a fifth-degree assault
          conviction.    In re Disciplinary Proceedings Against
          Selmer, 2009 WI 15, 315 Wis. 2d 650, 761 N.W.2d 6.

         A   2016  one-year   suspension  imposed    as   discipline
          reciprocal to that imposed in Minnesota for engaging in a
          pattern of frivolous and harassing litigation, failure to
          obey court orders and a failure to comply with legally
          proper   discovery   requests.     In    re    Disciplinary
          Proceedings Against Selmer, 2016 WI 71, 371 Wis. 2d 377,
          882 N.W.2d 815.

    ¶4      On April 8, 2020, Attorney Selmer filed a petition

seeking    reinstatement   from   the   one-year   license    suspension,

which expired in July 2017.         The Office of Lawyer Regulation

(OLR) filed a response on October 22, 2020, stating that based
upon its investigation it would not oppose Attorney Selmer's

reinstatement, but would recommend his reinstatement be subject

to certain conditions, namely entering into a payment plan for

outstanding unpaid costs, and mentoring by another attorney.

    ¶5      Referee   Tobin   conducted   an   evidentiary    hearing   on

November 19, 2020.     The only witness at the hearing was Attorney

Selmer.

    ¶6      On December 30, 2020, Referee Tobin issued a report
making detailed findings.      Referee Tobin concluded that Attorney

                                    3
                                                                      No.    2015AP2303-D



Selmer had satisfied his burden of proof and had met all the

requirements       for   reinstatement        set     forth     in    SCR    22.31    and

22.29(4).2     The referee thereby recommended Attorney Selmer's

reinstatement      to    the   practice       of    law   on   the    two    conditions

recommended by the OLR.

     ¶7      The   referee      found   that        Attorney     Selmer      has    fully

complied with the terms of the order of suspension.                         Although he

has not fully paid the costs of prior disciplinary proceedings

for demonstrated financial reasons, he has stated his intent to

establish payment arrangements for any costs he may owe.3                             The

referee   notes      that      during   his        suspension,       Attorney      Selmer

resided   primarily      in    Minnesota,      working     at    various      part-time

non-legal jobs, and attending school.                  Attorney Selmer testified

to difficulty finding and maintaining employment when employers

learned of his disciplinary history through internet searches.




     2 Effective January 1, 2021, substantial changes were made
to the rules pertaining to lawyer disciplinary procedures,
including the reinstatement rules, SCR 22.29 through 22.33.
See S. Ct. Order 19-06, 19-07, 19-08, 19-09, 19-10, 19-11, and
19-12, 2020 WI 62 (issued June 30, 2020, eff. Jan. 1, 2021).
Because this reinstatement proceeding commenced prior to January
1, 2021, unless otherwise indicated, all references to the
supreme court rules will be to those in effect prior to January
1, 2021.
     3 According to the OLR, Attorney Selmer has not paid the
$842.52 in costs from the 2016 disciplinary matter and owes
$15,830.35   in    costs  imposed   for   previous   disciplinary
proceedings,    exclusive  of   post-judgment   interest.      No
restitution was ordered in the underlying reciprocal suspension
order.

                                          4
                                                                            No.        2015AP2303-D



      ¶8    At the hearing, Attorney Selmer testified that some of

his prior misconduct occurred when he was representing himself

and that he has learned that he should advocate to the best of

his ability, but should pull back from future situations that

could arguably run afoul of ethical rules.                        Attorney Selmer also

indicated that he would seek advice from other attorneys, such

as   through    the       State    Bar's      Ethics     Hotline.           If     reinstated,

Attorney Selmer intends to engage in service work such as public

defender    representation,             mediation,       arbitration,            and     document

review.

      ¶9    The       referee      noted       that      Attorney          Selmer        provided

positive    written         recommendations           from      five       individuals         who

recommended         his    reinstatement           and   who     attest           to     Attorney

Selmer's "honesty and candor," "impeccable honesty," and "fair

and honest" character.                 In addition, Attorney Selmer provided

the testimony of ethics expert Professor Richard Painter, who

testified      on    Attorney          Selmer's     behalf      in     a    2019        Minnesota

reinstatement proceeding, describing Attorney Selmer as "very
honest" and "very earnest."

      ¶10   In deciding whether to recommend reinstatement, the

referee     acknowledged               that        Attorney      Selmer's               extensive

disciplinary        history       is    a   concern,      but    concluded             that   "the

entire record, including the age of some of this disciplinary

history, the expiration of the current suspension period in July

2017, and the strength of the current references, outweighs this

concern."


                                               5
                                                                                No.       2015AP2303-D



       ¶11    The referee then addressed whether conditions should

be    imposed       upon    Attorney          Selmer's         reinstatement.               The    OLR

supported Attorney Selmer's reinstatement provided that Attorney

Selmer's      return       to    practice             be    under     the    supervision          of   a

mentor, and that Attorney Selmer enter into a payment plan to

repay    costs       owed       from       this       proceeding       and     prior       Wisconsin

disciplinary proceedings.                    Attorney Selmer did not oppose the

payment      plan    condition,            but    he       expressed        strong    reservations

about     supervision           by     a    mentor,           and     queried        whether      this

condition       was        influenced            by        racial     bias.          The     referee

acknowledged Attorney Selmer's "strong opinions regarding not

only his personal history, but also the disparate treatment that

minorities       encounter           in     the        justice       system"     citing        Ashley

Nellis, The Color of Justice: Racial and Ethnic Disparity in

State                                        Prisons                                         (2016),

https://www.sentencingproject.org/publications/color-of-justice-

racial-and-ethnic-disparity-in-state-prisons.

       ¶12    Ultimately,            the    referee          found    that     nothing      in    this
proceeding suggests that the OLR's recommendation is racially

motivated and that the extent and nature of Attorney Selmer's

disciplinary        record       -     five       separate          disciplinary       proceedings

involving abuse of legal process, frivolous filings, and failure

to    file    required       reports         and          documents     –    support       requiring

supervision by a mentor as a condition of his reinstatement.

The    referee       added      that       the        appropriateness          of     a    mentoring

condition is bolstered by the fact that it has been several
years since Attorney Selmer has practiced law.                                  Moreover, he is
                                                      6
                                                                             No.     2015AP2303-D



likely     to    be     a   solo   practitioner,               at    least   initially,       and

thereby not subject to a direct supervisor, as many attorneys

have as part of employment in a private firm or a government

agency.4             Attorney    Selmer       has        indicated        that     although    he

disagrees with a mentoring condition he will abide by it if

imposed.         Having concluded that Attorney Selmer had met his

burden      with        respect       to      each        of        the    requirements       of

reinstatement, the referee recommended reinstatement, upon the

two conditions requested by the OLR.

     ¶13        No    appeal    was    filed        so    our       review   proceeds       under

SCR 22.33(3).               When      we     review        a        referee's      report     and

recommendation, we will adopt the referee's findings of fact

unless     they       are   clearly        erroneous.           Conclusions        of   law   are

reviewed de novo.               See In re Disciplinary Proceedings Against

Eisenberg, 2004 WI 14, ¶5, 269 Wis. 2d 43, 675 N.W.2d 747.

     ¶14        Supreme Court Rule 22.29(4) provides that a petition

for reinstatement must show all the following:

     (a) The petitioner desires to have the petitioner's license
reinstated.

     (b) The petitioner has not practiced law during the period

of suspension or revocation.




     4 Supervising   attorneys  have   responsibility to   make
"reasonable efforts" to ensure ethical conduct by all attorneys
under their supervision. See SCR 20:5.1(b) (Responsibilities of
partners, managers, and supervisory lawyers).

                                               7
                                                                      No.     2015AP2303-D



       (c) The petitioner has complied fully with the terms of the

order of suspension or revocation and will continue to comply

with them until the petitioner's license is reinstated.

       (d) The petitioner has maintained competence and learning

in the law by attendance at identified educational activities.

       (e) The     petitioner's       conduct         since    the     suspension        or

revocation has been exemplary and above reproach.

       (f) The     petitioner      has      a    proper     understanding          of   and

attitude toward the standards that are imposed upon members of

the bar and will act in conformity with the standards.

       (g) The petitioner can safely be recommended to the legal

profession, the courts and the public as a person fit to be

consulted by others and to represent them and otherwise act in

matters of trust and confidence and in general to aid in the

administration of justice as a member of the bar and as an

officer of the courts.

       (h) The petitioner has fully complied with the requirements

set forth in SCR 22.26.
       (j) The     petitioner's       proposed        use     of     the    license     if

reinstated.

       (k) A full description of all of the petitioner's business

activities during the period of suspension or revocation.

       ¶15    Supreme      Court     Rule       22.31(1)(c)        provides    that      an

attorney seeking reinstatement has the burden of demonstrating

all    of    the   above    requirements         by   clear,       satisfactory,        and

convincing evidence.          Supreme Court Rule 22.31(1) also provides
that   an    attorney      seeking    reinstatement           must   show     by    clear,
                                            8
                                                                        No.       2015AP2303-D



satisfactory, and convincing evidence that he or she has the

moral character to practice law; that his or her resumption of

the   practice      of     law      will        not   be      detrimental           to    the

administration of justice or subversive to the public interest;

and that he or she has complied with SCR 22.26 and the terms of

the underlying disciplinary order.                    See SCR 22.31(1)(a), (b),

and (d).

      ¶16   Upon review of the record and the excellent report

detailing     Attorney      Selmer's       satisfaction           of   each       of     these

criteria,     we    adopt     the     referee's           findings          of    fact    and

conclusions    of    law    and     we     agree      that    Attorney           Selmer    has

established by clear, satisfactory, and convincing evidence that

he has satisfied all the criteria necessary for reinstatement

and may be reinstated, upon conditions.                      We agree that Attorney

Selmer's disciplinary record supports the OLR's request and the

referee's recommendation that a payment plan should be required

and that an attorney should be appointed to mentor Attorney

Selmer during his transition back to the practice of law, to
ensure protection of the public and to aid the administration of

justice.

      ¶17   Accordingly, we accept the referee's recommendation to

reinstate     Attorney      Selmer's        license          to     practice        law    in

Wisconsin, subject to the conditions as set forth herein.                                   We

reserve the question whether Attorney Selmer shall be required

to pay the full costs of this proceeding, pending receipt of

further     information;     the     costs        issue      will      be     resolved     by
separate order.
                                            9
                                                                      No.     2015AP2303-D



    ¶18   IT IS ORDERED that the license of Scott E. Selmer to

practice law in Wisconsin is reinstated, effective the date of

this order, upon the following conditions:

    (1)   Scott E. Selmer shall, promptly upon reinstatement and

          prior     to     his   resumption         of   the     practice       of   law,

          identify an attorney approved by the Office of Lawyer

          Regulation who shall be appointed to serve as a mentor

          to Attorney Selmer and to oversee his practice of law

          for   a   period       of   18    months,      and    who    shall       provide

          written     quarterly       reports       to   the     Office       of   Lawyer

          Regulation        commencing          three    months       after     Attorney

          Selmer's reinstatement, and continuing for a period of

          18 months thereafter;5 and

    (2)   Scott E.       Selmer shall, promptly upon reinstatement,

          enter     into    a    written        agreement      with   the     Office   of

          Lawyer Regulation to repay costs related to his prior

          Wisconsin disciplinary proceedings together with any

          costs imposed related to this proceeding, commensurate
          with his ability to pay.                This agreement shall require

          that Attorney Selmer provide the OLR with financial

          information upon request to facilitate review of his

          ability to repay these costs.




    5  The OLR's pre-hearing written response to Attorney
Selmer's petition recommended a two-year duration for this
condition. The referee deemed 18 months sufficient and the OLR
has not appealed this recommendation.

                                           10
                                                                      No.   2015AP2303-D



    ¶19    IT       IS      FURTHER        ORDERED   that      the     administrative

suspension     of   Scott     E.     Selmer's     license      to    practice    law   in

Wisconsin, due to his failure to pay mandatory bar dues, for

failure   to    file      Office      of    Lawyer   Regulation        trust     account

certification,        and     for     noncompliance        with     continuing     legal

education requirements, will remain in effect until each reason

for the administrative suspension has been rectified pursuant to

SCR 22.28(1).

    ¶20    IT    IS      FURTHER     ORDERED      that   the   court    reserves       the

question of the payment of costs for this proceeding, pending

receipt   of    additional          information;     the    costs     issue     will   be

resolved by separate order.




                                             11
    No.   2015AP2303-D




1